ACCEPTED
                                                                                                   12-14-00205-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                             5/21/2015 11:00:20 AM
                                                                                                     CATHY LUSK
                                                                                                            CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                         5/21/2015 11:00:20 AM
                                           21 MAY 2015                        CATHY S. LUSK
                                                                                  Clerk
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, TX 75702

Re: Charles Edward Lusk v. State
      12-14-00205-CR


Ms. Lusk:

Attached, please find a copy of the letter sent to my client regarding the opinion issued by the
Court and the right to file a PDR.

If there is anything else I need to do, please let me know.


                                              Sincerely,


                                              /s/ Austin Reeve Jackson
                                           5 MAY 2015

Charles Lusk
Inmate
Ellis Unit
1697 Fm 980
Huntsville TX 77343-0001

Re: Opinion

Mr. Lusk:

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 30
May 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,

                                              Austin Reeve Jackson